DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are again rejected under 35 U.S.C. 103 as being unpatentable over Sutcliff et al. (10,926,327) in view of Crear et al. (2017/0203517).  
Sutcliff et al. discloses a 3D forming apparatus, comprising a build platform 102 for supporting an object 103 built by selective laser melting powder 104, which is deposited by a  dispensing apparatus 108 and a wiper 109, a laser module 105 generates a laser for melting 
the powder 104, an optical module 106, wherein the laser enters the build chamber via a window 107. 
 	Sutcliff et al. further discloses manifolds 1a, 1b positioned either side of a volume above the build platform 102 with both sides of the aperture of each manifold 1a, 1b open to the build chamber 101 to draw gas, typically an inert gas, from the build chamber 101 and propels the gas into the volume above the build platform 102 and manifold 1b draws gas from the volume above the build platform 102 (as indicated by the arrows and dotted lines) to create a substantially planar (or blade-like) laminar flow over the build platform 102, wherein the inert gas is re-circulated from the outlet 110 to inlet 112 and openings 5 and 6 in the manifolds 1a and 1b through a gas recirculation loop 111.  A pump 113 maintains the desired gas pressure at inlet 112 and openings 5,6, and a filter 114 is provided in the recirculation loop 111 to filter from 
the gas condensate that has become entrapped in the flow, wherein more than one inlet 112 may be provided in the build chamber 101, and that the recirculation loop 111 may be contained within the build chamber 101 (see col. 6, lines 4-15).
	Sutcliff et al. fails to disclose that the laser module 105 and the optical module 106 generate two overlapping radiative energy regions/envelopes.  
	Crear et al. discloses an aligning lasers of a 3D printing system comprising a pair of lasers 134, 136 – Fig. 9 creating an overlap region 182 in a processing chamber 130, which is filled with inert gas, wherein a control system 104 controls a  gas mixture 160 within processing chamber 130 from a source of inert gas 154, wherein the control system 104 controls a pump 150, or inert gas may simply enter a conduit or manifold prior to introduction to processing 
chamber 130, the gas mixture 160 may be filtered using a filter 170 [0028]. 
	It would have been obvious to one of ordinary skill in the art to modify the laser module and the optical module of Sutcliff et al. to provide multiple overlap radiative energy regions as taught by Crear et al. in order to properly cure a large forming article during a 3D forming process.  
	In regarding to the gas manifold, Crear et al disclose that the combination of a gas pump and/or a filter would be equivalent to or an obvious substitution for a manifold [0028].  Sutcliff et al. discloses that is re-circulated from the outlet 110 to inlet 112 and openings 5 and 6 in the manifolds 1a and 1b through a gas recirculation loop 111.  A pump 113 maintains the desired gas pressure at inlet 112 and openings 5,6.  Gas is delivered to openings 5 and 6 through legs 3a, 3b and 4a, 4b of the manifolds 1a, 1b.  A filter 114 is provided in the recirculation loop 111 to filter from the gas condensate that has become entrapped in the flow. Thus, the combination of the manifolds 1a, 1b and the filter 114 would be equivalent to the claimed manifold for exchanging the contaminated gas with the clean gas.  

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. The Applicants argued that the prior art fails to teach or suggest “a manifold disposed within the build chamber… the manifold configured to perform a gas exchange within the build chamber.”  However, Sutcliff et al. discloses that the pump 113 maintains the desired gas pressure at inlet 112 and openings 5,6, and a filter 114 is provided in the recirculation loop 111 to filter from the gas condensate that has become entrapped in the flow, wherein more than one inlet 112 may be provided in the build chamber 101, and that the recirculation loop 111 may be contained within the build chamber 101 (see col. 6, lines 4-15).  Thus, the recirculation loop 111 is located within the build chamber and with the filter 114, the gas is filter/exchange as it flow through the loop 111 and the manifolds 1a, 1b (col. 5, lines 42-52), so that the gas comes in at the inlet 112 is exchanged/filter to a cleaner gas as it come through the outlet 110.  In the current specification, the gas exchange process is described as the ability to remove processing byproducts, such as contaminated gases [0035], or that to remove from the build chamber contaminated gas and introduce into the build chamber clean gas [0056].  Therefore, the recirculation loop 110 includes similar/the same structures in the same location within the build chamber to perform the same function of cleaning the air within the build chamber as claimed 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743